DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on August 5, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20221102 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thurimella et al. (US 2020/0014745) in view of Ohnemus et al. (US 2018/0350451).

Claims 1, 11
Thurimella discloses:
an input that receives information (sell orders and buy orders, see [0063]) from a plurality of sources (server nodes, see [0063], figure 2);
a secure communications platform (exchange, see [0043]) that facilitates communication with a plurality of member contributors and receivers (nodes, see [0063-0064]); 
a distributed ledger node (ledger, see [0045]) that communicates with a network of distributed nodes (nodes, see [0045]); 
a processor (processor, see [0100]); and
a memory (memory, see [0100]) including a set of instructions that, when executed by the processor, causes the processor to perform tasks, the tasks including:
receiving, via the input, market data (bid or ask order, see [0062]) from a plurality of member contributors (nodes, see [0063-0064]).
Thurimella does not disclose:
Where each… controls;
Aggregating… consensus;
Applying… data;
Providing… contributor;
Providing… times.
Ohnemus teaches:
where each node has a set of privacy controls (options to maintain data privacy, see [0122], figure 14);
aggregating the market data (several individual’s health information, see [0147]) from the plurality of member contributors, the aggregating including matching specific parameters (terms and parameters of the information, see [0150, 0155]) of the market data through a predefined function (function of an algorithm, see [0147]) to determine an anonymized consensus (consensus, see [0147]);
applying a privacy control (e.g. frequency of transmission, see [0122, 0155]) to each node that receives raw and aggregated market data; 
providing each member syndication control of the market data contributed by each member contributor (require consensus to add to blockchain, see [0147]) and preserving the set of privacy controls specific to each member contributor (sets of rules, see [0149]); and 
providing the anonymized consensus (access to ledger, see [0191]) to each member contributor at predetermined times (frequency of transmission, see [0191]).
Thurimella discloses an input that receives information, a secure communications platform, a distributed ledger node, a processor, a memory, and receiving market data. Thurimella does not disclose each node has privacy controls, aggregating market data, applying a privacy control, providing each member syndication control of the market data, and providing the consensus to each contributor, but Ohnemus does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system for a distributed coordination engine-based exchange that implements a blockchain distributed ledger of Thurimella with each node has privacy controls, aggregating market data, applying a privacy control, providing each member syndication control of the market data, and providing the consensus to each contributor of Ohnemus because 1) a need exists for maintaining consistency of distributed ledgers (see Thurimella [0001]); and 2) a need exists for tracking devices that do not operate in an isolated fashion and that collectively contribute to provide an accurate and timely representation of health information (see Ohnemus [0003]). Having each node with privacy controls, aggregating market data, applying a privacy control, providing each member syndication control of the market data, and providing the consensus to each contributor will address privacy concerns of ledger distributed information.  

Claims 2, 12
Furthermore, Thurimella discloses:
the distributed ledger node is Quorum Node (quorum, see [0024, 0034]).

Claims 3, 13 
Furthermore, Thurimella discloses:
the network of distributed nodes comprises a plurality of sell-side nodes (sellers, see [0062-0063], figure 2). 

Claims 4, 14
Furthermore, Thurimella discloses:
each sell-side node comprises a Sales and Trading Node and an Advisory Node (trade, see [0064-0065], figure 2).

Claims 5, 14, 15
Furthermore, Thurimella discloses:
the Sales and Trading Node has a first privacy control and the Advisory Node has a second privacy control (use of digitally singed trades, see [0062]).

Claims 6, 16
Furthermore, Thurimella discloses:
the network of distributed nodes comprises a plurality of buy-side nodes (buyers, see [0062-0063], figure 2).

Claims 7, 17
Furthermore, Thurimella discloses:
the distributed ledger node comprises an audit function that generates an audit trail (auditing, see [0043]).

Claims 8, 18
Furthermore, Thurimella discloses:
the distributed ledger node comprises an archive function that archives data based on asset class (backup data, see [0041]).

Claims 9, 19
Furthermore, Thurimella discloses:
the distributed ledger node is further configured to receive, via the input, trader runs communication data (e.g. best ask, best bid, best ask price, see [0065]).

Claims 10, 20
Furthermore, Thurimella discloses:
the distributed ledger node is further configured to receive, via the input, machine learning based reference data enrichment (e.g. transaction data, see [0021]).

Response to Arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping. 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
LaFever et al. (US 2018/0307859) discloses a system for enforcing centralized privacy controls in de-centralized systems. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
node “n. 1. A junction of some type.” Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
platform “1. The foundation technology of a computer system. Because computers are layered devices composed of chip-level hardware layer, a firmware and operating-system layer, and an applications program layer, the bottommost layer of a machine is often called a platform. 2. In everyday usage, the type of computer or operating system being used.” Computer Dictionary, 3rd Edition, Microsoft Press, Redmond, WA, 1997.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688                                                                                                                                                                                                                                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.